DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Acknowledgement of Amendment
Applicant’s Amendment of 02/10/2021, is acknowledged. No new claims are added or cancelled, and claims1-34, 43 and 74-88 were previously cancelled. Claims 35-42, 44-46 and 57-71 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Amendment to Claim 36 overcomes the previous objection to claim 36 and the objection is withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 36, 60 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements. The claim 36 recites limitation of “… and an outer surface of the optical lens except the light beam entering hole forms the non-photosensitive area.”, examiner thinks the limitation is missing an element after “an outer surface of the optical lens” and before “except the light beam entering hole forms the non-photosensitive area.”  To form a meaningful limitation. 


Claim 60 recites the limitation "the photosensitive area" in fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 71 recites the limitation "the blackening process and the matting process" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37, 44, 57 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (9759885 B2).
	
	Regarding claim 35 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1, for instant reference an annotated Fig. 1  and Fig. 3 are provided below)  An optical lens assembly (100), comprising: 
	a plurality of optical lenses (21-24)  sequentially stacked (20) in an optical axis direction (40), wherein each of the optical lenses comprises connecting portion (as shown in fig. 3 lens 21 having portion consist of 211, 213, 214, 215, 202, 203, 205 forms connecting portion and portion consist of 201, 206 forms photosensitive area and similar configuration applies to lens 22 shown in Fig. 5, lens 23 shown in Fig. 7 and lens 24 shown in fig. 9)  by which the optical lenses are overlap with each  other in the optical axis direction to form a lens assembly (Fig. 1 illustrates  lens 21, lens 22,  lens 23 and lens 24 are stacked and overlap in the optical axis direction to form a lens subassembly) thereof,
	a lens holder (plate portion 11 of lens support 10) for supporting the lens subassembly (as illustrated in fig. 1),
	wherein the connecting portion of each lens is arranged in a non-photosensitive area (as shown in annotated Fig. 3, Fig. 5, Fig,  Fig. 9 and annotated Fig. 3  connecting portions of each lens is in a non-photosensitive area as indicated in annotated Fig) thereof,
	wherein each of the optical lenses is directly connected to an adjacent lens of the lenses by its connecting portion (portion 215 of lens 21 is directly connected to portion 225 of lens 22, portion 224 of lens 22 is directly connected to portion 235 of lens 23, portion 238 of lens 23 is directly connected to portion 245 of lens 24)  thereby forming the optical lens assembly without any spacers and lens barrels (as in fig. 1 lens assembly has all lenses directly connected without spacer and barrel), and
	wherein a lowermost optical lens (21) in the lens subassembly is directly connected to a top of the lens holder (lens supporting portion 11) through the connecting portion provided thereon.

    PNG
    media_image1.png
    663
    660
    media_image1.png
    Greyscale

	Regarding claim 36 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1)  for one of the optical lenses (21), a light beam entering hole (aperture 13) is formed in the photosensitive area (aperture 13 forms light entering hole on lens surface in photosensitive area 201, 216 of lens 21).

	Regarding claim 37 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1) the optical lens (21 as in Fig. 1) arranged at the top of the optical lens assembly (20) is provided with the light beam entering hole (13). 

	Regarding claim 44 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1)  an edge of the lens subassembly  (20) is provided with a light blocking portion (the lens assembly 20 having light blocking wall portion (12) of lens supporter 10 near the edge of the lenses) to block external lights.
	
	Regarding claim 57 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1) an assembly method of an optical lens assembly, comprising: 
	(a) sequentially stacked a plurality of optical lenses in an optical axis direction  to form a lens subassembly (as shown in Figs 6-10 to form a lens subassembly, lenses 21, 22, 23 and 24 are assembled by stacking in optical axis direction sequentially), wherein each of the optical lenses comprises a connecting portion (element 203 and 205 forming connection portion for lens 21, element 221 and 225 forming connection portion for lens 22, element 231 and 2355 forming connection portion for lens 23 and element 241 and 245 forming connection portion for lens 24, and all lenses connecting portion overlap in an optical axis direction) by which the optical lenses are overlap with each other in the optical axis direction: (lens assembly  20 has overlapping connecting portion and connected with adjacent lens);
	(b) forming a light beam entering hole on one of the optical lenses in the lens subassembly (as illustrated in Fig. 1 by placing lens stack 20 within lens supporter 10, light beam entering hole is formed on lens 21 as indicated by arrow 13); and 
	(c) packaging the optical lens assembly (as shown in Fig. 1 lenses 21-24 are packaged as lens module 20 and packaged with supporter 10) , and
	(c1) disposing the lens subassembly on a top of a lens holder (as indicated in annotated  Fig. 1, lens assembly 20 disposed on top of holder, (surface 112 as shown in Fig. 2 is top surface of lens holder), wherein a lowermost optical lens (21) in the lens subassembly (40) is directly connected to the top of the lens holder (10) through a connecting portion provided thereon (element 113 of holder 10 is connected to element 205 of lens 21),
	Wherein, each of the optical lenses is directly connected to an adjacent lens of the lenses by its connecting portion (Yan et al.  illustrates lens assembly in which lenses 21-22, 22-23, 23-24 as in Fig. 6, Fig. 8 and Fig. 10 are assembled together and attached with each other by connecting portion) without any spacers and lens barrel.

	Regarding claim 69 Yan et al.  discloses (see Fig. 1-8, mostly Fig. 1) an assembly method of an optical lens assembly, further comprising step (d) arranging a light blocking portion at an edge of the lens subassembly to block light (step d is simply placing lens stack 20 into the lens support 10 in which main body 12 of lens support 10 inherently provides light blocking portion at an edge of the lens subassembly to block lights which can be part of any steps (a) or steps (b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 42 and 45-46, -are rejected under 35 U.S.C. 103 as being unpatentable over by Yan et al. (9759885 B2) in view of WU (20140078606 A1) and further in view of Hiroshi et al. (JP2014170253A, This reference with English translation was provided with office action on December 15, 2020, “JP5805274B2 method for manufacturing lens”).
 
	Regarding claim 42, Yan et al. discloses the device as in claim 35 and further  having lens stack 20 indicating mating process.
	Yan et al. does not teach non-photosensitive area of the optical lens is formed by a blackening process, and the connection portion is formed by coating a black adhesive on each of the optical lenses. 
	WU discloses the lens assembly wherein the connecting portion is formed by coating a black adhesive on each of the optical lenses (black adhesive 80 and 82 is coated within flange portions of lenses as shown in Fig and connecting lenses 20, 40 and 60 so that the flange area becomes  the connecting portion, examiner has considered coating adhesive members 80, 82 and 84 and attaching lenses with other lenses resembles as a  blackening process and matting process),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply adhesive as an opaque film on flange area i.e. non-photosensitive area for forming connection portion as illustrated by WU and similarly coating an adhesive to the flange area of lenses 21-24 of Yan et al. and forming matting element for the purpose of reducing internal reflection.  
	Yan et al. and Wu do not state non-photosensitive area of optical lens is formed by a blackening process.
	Hiroshi et al. discloses (see Fig. 1) wherein a non-photosensitive area of the optical lens is formed by blackening process (area 3 with forming an opaque film 6 including opaque material 5 is formed a non-photosensitive area, and area without coating inherently forming a hole in opaque film is a photosensitive area (2, 2a, 2b) of the optical lens, see paragraph [0042] of Hiroshi et al.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a hole as photo sensitive area by applying opaque film on peripheral flange area as disclosed by WU and outer side of the lens area as disclosed by Hiroshi et al. for forming non-photo sensitive area and similarly applying black adhesive to each lens for forming connection portion and photo sensitive area to the each lenses of Yan et al. and forming lens assembly for the purpose of reducing internal reflection and preventing ghost image (see paragraph [0007] of Hiroshi et al.)  
	
	Regarding claim 45, Yan et al. discloses the device as in claim 44 and does not teach the light blocking portion is formed by performing a blackening process and a matting process on an edge of each optical lens.
	 Hiroshi et al. further discloses the light blocking portion is formed by forming opaque film on flange portion  and edge portion (i.e. a blackening process see Fig. 1,  wherein using blackening process a non-photosensitive area of the optical lens is formed by forming an opaque film 6 including opaque material 5 to area 3 of the lens). WU discloses blackening process and mating process.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form light blocking portion by applying opaque film on peripheral flange area and edge area of the lens as disclosed by Hiroshi et al. and similarly providing black adhesive to each lens for forming connection portion and photo sensitive area to each of the lenses Yan et al. for the purpose of reducing internal reflection and preventing ghost image (see paragraph [0007] Hiroshi et al.)  

	Regarding claim 46, Hiroshi et al. further discloses (see Fig. 1)  the optical lens assembly (as in Fig. 1) the blackening process are suitable to be selected from one or more of paint spraying (see paragraph [0034], states various methods for coating material include spray coating).
	
Claims 58, 60-61 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over by Yan et al. (9759885 B2) in view of Hiroshi et al. (JP2014170253A).
 
	Regarding claim 58 Yan et al. discloses the assembly method in which mating process are performed on each optical lens and connecting portion is arranged in the non-photosensitive area (as shown in annotated Fig. 1 lenses are stacked and assembled with lens support 10 to formed lens assembly and the connecting portion 205, 225, 235 and 245 are in non-photosensitive area i.e. flag are of lens.)
 	Yan et al. does not teach blackening process are performed on each lens.
	Hiroshi et al. discloses a method for manufacturing lens comprising a blackening process is performed on an optical lens to form non-photosensitive area (see paragraph [0045] coating material was coated to the part of the non-light-ray effective part 3 in Fig.2 (a) considered as blackening process) 
	the entire optical lens except the non-photosensitive is a photosensitive area (as stated in paragraph [0042], area indicated by 2, 2a and 2b is a photosensitive area),.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form photo sensitive area with applying opaque film on peripheral area and outer edge of the lens area for forming non-photo sensitive area as disclosed by Hiroshi et al. and similarly applying black adhesive to each lens for forming connection portion and photo sensitive area to the lens assembly of Yan et al. for the purpose of reducing internal reflection and preventing ghost image (see paragraph [0007]).

	Regarding claim 60    Yan et al. discloses the assembly method of the optical lens assembly wherein in the step (b), the optical lens mounted on the top of the lens subassembly is provided with the light beam entering hole (as illustrated in annotated Fig. 1 the lens 21 is mounted on top of optical lens subassembly 20 and when the lens subassembly 20 is mounted in lens support 10 a light beam entering hole is formed in a lens 21 as indicated with arrow 13 ), and for the optical lens on the top of the lens subassembly, the light beam entering hole is formed in the photosensitive area (the light beam entering hole is formed in the area 201 which is photosensitive area) and performed a matting process (forming lens stack 20 is mating process)
	Yan et al. does not teach a blackening process is performed on the entire optical lens except the light beam entering hole to form a non-photosensitive area to limit the size of an entering light beam.
	Hiroshi et al. discloses a blackening process is performed on the entire optical lens except the light beam entering hole to form a non-photosensitive area to limit the size of an entering light beam ( paragraph [0042] discloses an opaque film is formed on a non-light effective portion and creates light entering area 2-2a-2b and does not allow light to enter from area where opaque film is applied which limits light entering area)..
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a hole as photo sensitive area by applying opaque film on peripheral area and edge of the lens as disclosed by Hiroshi et al. for forming non-photo sensitive area and similarly applying black adhesive to each lens for forming connection portion and photo sensitive area to the each lenses of Yan et al. and forming lens assembly for the purpose of reducing internal reflection and preventing ghost image (see paragraph [0007] of Hiroshi et al.)  

	Regarding claim 61, Yan et al. further discloses an assembly method of an optical lens assembly wherein in the step (b) the optical lens mounted on the top of the lens subassembly is provided with the light beam entering hole (as shown in annotated Fig. 1 lens 21 is mounted on top of the lens sub assembly 20 and by assembling the lens sub assembly 20 into the lens supporter 10 forms light beam entering hole 13 in lens 21), and for the optical lens on the top of the lens subassembly (21), the light beam entering hole is formed in the photosensitive area (the light beam entering hole is formed in the lens area 201 which is photosensitive area) and by assembling lenses 21-24 as lens assembly is considered as a matting process.
	Yan et al. does not teach a blackening process is performed on the entire optical lens except the light beam entering hole to form a non-photosensitive area to limit the size of an entering light beam.
	Hiroshi et al. discloses a blackening process are performed on the entire optical lens except the light beam entering hole to form a non-photosensitive area to limit the size of an entering light beam ( paragraph [0042] discloses an opaque film is formed on a non-light effective portion and creates light entering area 2-2a-2b and does not allow light to enter from area where opaque film is applied which limits light entering area)..
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a hole as photo sensitive area by applying opaque film on peripheral area and edge of the lens as disclosed by Hiroshi et al. for forming non-photo sensitive area and similarly applying black adhesive to each lens for forming connection portion and photo sensitive area to the each lenses of Yan et al. and forming lens assembly for the purpose of reducing internal reflection and preventing ghost image (see paragraph [0007] of Hiroshi et al.)  

	Regarding claim 70  Yan et al. discloses the assembly method as in claim 69, which includes forming lens stack 20, which is matting process.
	Yan et al. does not teach (d): arranging a light blocking portion at an edge of the lens subassembly to blocking lights, wherein the step (d) is included in the step (a), performed between executions of the steps (a) and (b), or performed between executions of the steps (b) and (c)..
	Hiroshi et al. discloses (see Fig. 2 (a)-(d)) the method step (d) the light blocking portion is formed by performing a blackening process on an edge of the optical lenses (as in Fig. 2(a) brush 8a is used for applying opaque material to the edge of lens 1 and then applying protective film 6 making light blocking portion and considered as blackening process which can be performed on lens stack 20 of Yan et al. or individual lenses 21-24 ) which is suitable to be performed before assembling optical lens.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply opaque film  in the portion corresponding to the non-light effective portion and at the edge of lenses for the purpose of reducing internal reflection preventing ghost image (see paragraph [0007])  as disclosed by Hiroshi et al. and similarly form opaque film around lens edge i.e. non-light effective area and assemble the lenses as disclosed by Yan et al. to form an optical system.

	Regarding claim 71, Yan et al. discloses matting process by forming lens stack 20 and does not teach blackening process.
	Hiroshi et al. further discloses (see Fig. 1)  in the method assembly (as in Fig. 1) the blackening process is suitable to be selected from one or more of paint spraying (see paragraph [0034], states various methods for coating material include spray coating).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply opaque film  in the portion corresponding to the non-light effective portion and at the edge of lenses by spray coating for the purpose of reducing internal reflection preventing ghost image (see paragraph [0007])  as disclosed by Hiroshi et al. and similarly form opaque film around lens edge i.e. non-light effective area and assemble the lenses as disclosed by Yan et al. to form an optical system.
	
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over by Yan et al. (9759885 B2) in view of Hiroshi et al. (JP2014170253A) and further in view of Chiang (7605991 B2).

	Regarding claim 64 Yan et al. in view of Hiroshi et al. discloses  the assembly method of the optical lens assembly as in claim 60.
	Yan et al. in view of Hiroshi et al. do not specifically state: in the step (a) at least one of the optical lenses is an adjustable lens, and an assembly position of the adjustable lens is  suitable to be adjusted in at least one direction.
	however as disclosed by Yan et al. in order to form optical unit as in Fig. 1, lenses 21, 22, 23, 24,  are installed sequentially into the holder 10 and inherently discloses suitable to be adjusted in at least one direction  by stating “The first lens 21, the second lens 22, the third lens 23, and the fourth lens 24 are aligned sequentially along the optical axis 40” (column 2, line 14-19).
		Chiang discloses (see column 3, line 6-27 and Fig. 1, Fig. 3), the step (a) at least one of the optical lenses is as an adjustable lens (second lens barrel 14 receiving the second lens 13 forms adjustable lens with respect to lens 11), and an assembly position of the adjustable lens  is suitable to be adjusted in at least one direction (adjustable lens 13 assembled into barrel 14, see column-3, line 47-60 discloses zoom function with adjusting first lens 11 with respect to second lens 13 with movement in vertical direction) .
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lens as disclosed by Chiang with the device of WU to perform zooming function (see column-3, line 47-60).

	Regarding claim 65 Yan et al. in view of Hiroshi et al. discloses  the assembly method of the optical lens assembly as in claim 61.
	Yan et al. in view of Hiroshi et al. do not specifically state: in the step (a) at least one of the optical lenses is an adjustable lens, and an assembly position of the adjustable lens is  suitable to be adjusted in at least one direction.
	however as disclosed by Yan et al. in order to form optical unit as in Fig. 1, lenses 21, 22, 23, 24,  are installed sequentially into the holder 10 and inherently discloses suitable to be adjusted in at least one direction  by stating “The first lens 21, the second lens 22, the third lens 23, and the fourth lens 24 are aligned sequentially along the optical axis 40” (column 2, line 14-19).
		Chiang discloses (see column 3, line 6-27 and Fig. 1, Fig. 3), the step (a) at least one of the optical lenses is as an adjustable lens (second lens barrel 14 receiving the second lens 13 forms adjustable lens with respect to lens 11), and an assembly position of the adjustable lens  is suitable to be adjusted in at least one direction (adjustable lens 13 assembled into barrel 14, see column-3, line 47-60 discloses zoom function with adjusting first lens 11 with respect to second lens 13 with movement in vertical direction) .
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lens as disclosed by Chiang with the device of WU to perform zooming function (see column-3, line 47-60).

Claims 38-39, 40-41, 62, 68 are rejected under 35 U.S.C. 103 as being unpatentable over by Yan et al. (9759885 B2) in view of Chiang (7605991 B2).

	Regarding claim 38-39, Yan et al.  illustrates (see Fig. 4)  the optical lens assembly (as in Fig. 1)  having at least one of the optical lens (21) is pre-assembled optical lens (as illustrated in fig. 6, forming pre-assembled optical lens by combining optical lens 21 and optical lens 22 and then installing lenses 21-24 in the lens supporter 10) however,
	Yan et al. does not specifically state “at least one of the optical lenses is pre-assembled optical lens, and an assembly position of the pre-assembled optical lens is suitable to be adjusted in at least one direction”.
	however in order to form optical unit as in Fig. 1, first pre-assembled lenses 21-22 is installed into holder 10 forming pre-assembled assembly and then other lens elements 22, 23, 24,  are installed into the holder 10 and inherently discloses suitable to be adjusted in at least one direction  by stating “The first lens 21, the second lens 22, the third lens 23, and the fourth lens 24 are aligned sequentially along the optical axis 40” (column 2, line 14-19).
	Chiang discloses (see column 3, line 6-27), at least one of the optical lenses is pre-assembled in the optical lens assembly (The second lens barrel 14 receiving the second lens assembly 13 forms pre-assembled first lens), and an assembly position of the pre-assembled optical lens (lens 13 assembled into barrel 14) is suitable to be adjusted in at least one direction (see column-3, line 47-60 discloses zoom function with adjusting first lens 11 with respect to second lens 13 with movement in vertical direction, 	Chiang is using threads of lens barrel 14 and holder 16 and elastic member 15 for adjustment of optical lenses in axis direction however examiner is indicating concept of preassembled lenses with adjustment of lenses only) .
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide pre-assembled lens assembly as disclosed by Chiang with the device of Yan et al. to perform zooming function (see column-3, line 47-60).

Regarding claim 40-41, Chiang further discloses (see Fig. 3 and Fig. 1)   the optical lens arranged at the top of the optical lens assembly is the pre-assembled optical lens (lens 13 assembled into 14 forms top lens pre-assembly). 

	Regarding claim 62 Yan et al. discloses  (see Fig. 1)  the assembly method of the optical lens assembly as in claim 57.
	Yan et al. does not specifically state “in the step (a) at least one of the optical lenses is an adjustable lens, and an assembly position of the adjustable lens is  suitable to be adjusted in at least one direction”.
	however as disclosed by Yan et al. in order to form optical unit as in Fig. 1, lenses 21, 22, 23, 24,  are installed sequentially into the holder 10 and inherently discloses suitable to be adjusted in at least one direction  by stating “The first lens 21, the second lens 22, the third lens 23, and the fourth lens 24 are aligned sequentially along the optical axis 40” (column 2, line 14-19).
		Chiang discloses (see column 3, line 6-27 and Fig. 1, Fig. 3), the step (a) at least one of the optical lenses is as an adjustable lens (second lens barrel 14 receiving the second lens 13 forms adjustable lens with respect to lens 11), and an assembly position of the adjustable lens  is suitable to be adjusted in at least one direction (adjustable lens 13 assembled into barrel 14, see column-3, line 47-60 discloses zoom function with adjusting first lens 11 with respect to second lens 13 with movement in vertical direction) .
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lens as disclosed by Chiang with the device of WU to perform zooming function (see column-3, line 47-60).

Regarding claim 68 Yan et al. in view of Chiang discloses  (see Fig. 1 of Yan et al.)  the assembly method of the optical lens assembly as in claim 62. 
And Yan et al. further discloses (b) forming a light beam entering hole on one of the optical lenses in the lens subassembly (as illustrated in Fig. 1 by placing lens stack 20 within lens supporter 10, light beam entering hole is formed on lens 21 as indicated by arrow 13)  and 
(a) sequentially stacked a plurality of optical lenses in an optical axis direction  to form a lens subassembly (as shown in Figs 6-10 to form a lens subassembly, lenses 21, 22, 23 and 24 are assembled by stacking in optical axis direction sequentially), wherein each of the optical lenses comprises a connecting portion (element 203 and 205 forming connection portion for lens 21, element 221 and 225 forming connection portion for lens 22, element 231 and 2355 forming connection portion for lens 23 and element 241 and 245 forming connection portion for lens 24, and all lenses connecting portion overlap in an optical axis direction) by which the optical lenses are overlap with each other in the optical axis direction: (lens assembly  20 has overlapping connecting portion and connected with adjacent lens);
Forming a light entering hole on first lens as in step (b) by installing first lens in to the lens support and (a) sequentially stacked a plurality of  forming lens stack and then install with lens support can be interchangeable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse steps i.e. (b) installing first lens into lens support forming light entering hole and then forming lens stack , since it has been held that rearranging method steps of an invention involves only routine skill in the art see  In re Japikse, 86 USPQ 70, See also In re Burhans, 154 F.2d 690, 69 USPQ 330 and In re Gibson, 39 F.2d 975, 5 USPQ 230.

Allowable Subject Matter

Claims 59, 63, 66 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the limitations such that the rejection under 102 or 103 would be proper, As regards to claim 59 the prior art fails to disclose the assembly method of the optical lens assembly includes the connecting portion is formed by coating a black adhesive on a surface of the optical lens and is adapted to embed and assembly the optical lenses”, as regards to claim 66 the prior art fails to disclose “the assembly method of the optical lens assembly includes an optical center of the optical lens is calibrated by adjusting the adjustable lens” and as regards to claim 67 the prior art fails to disclose “the assembly method wherein in the step (c), after an optical center of the optical lens is corrected through the adjustable lens, adhesive dispensing and curing are performed on the adjustable lens to fix the adjustable lens.”.
Claim 63 is dependent on objected claim and objected for the same reason.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-42, 44-46 and 57-71 have been considered but are moot because the new ground of rejection does not rely only on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows et al. (20080225420 A1) discloses optical element with opaque coating around all surface area except photosensitive area..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 9, 2021